Citation Nr: 0119607	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for anxiety with 
depression, currently rated 50 percent disabling.  

2.  Entitlement to an increased rating for sinusitis with 
rhinitis, currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.  

4.  Entitlement to a compensable rating for left ear 
sensorineural hearing loss.  

5.  Entitlement to a compensable rating for hemorrhoids.  

6.  Entitlement to a compensable rating for residuals of a 
left radius fracture.  

7.  Entitlement to a compensable rating for residuals of a 
carponavicular bone fracture.  

8.  Entitlement to a compensable rating for residuals of a 
tonsillectomy.  

9.  Entitlement to a compensable rating for scars of the left 
cheek and lower lip.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1940 
to July 1942, May 1943 to October 1945, March 1946 to March 
1949, and April 1949 to July 1962.  He retired from active 
military service in July 1962 with more than 20 years of 
active duty.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  

The Board notes that the appellant has been diagnosed with 
bilateral sensorineural hearing loss since the 1980s.  Review 
of the claims file reveals that the appellant's initial claim 
for service connection for defective hearing encompassed both 
ears.  However, the RO only considered the issue of defective 
hearing in the left ear in 1983; it does not appear that 
defective hearing in the right ear has ever been considered 
by the RO.  That issue is not inextricably intertwined with 
the current claim for a compensable rating for left ear 
sensorineural hearing loss.  See Flash v. Brown, 8 Vet. App. 
332 (1995).  

FINDINGS OF FACT

1.  Anxiety with depression is manifested by appropriate 
dress and adequate grooming, no unusual motor activity, 
spontaneous and fluent speech without flight of ideas or 
looseness of association, somewhat depressed and suspicious 
mood and affect, no hallucinations and homicide/suicide 
thoughts, or identifiable delusions currently, orientation to 
person, place, situation, and time, adequate remote and 
recent memory, poor immediate recall, low-average 
intelligence, adequate judgment and abstract ability, fair 
insight, and a GAF of 55.  

2.  Sinusitis with rhinitis is manifested by near constant 
sinusitis characterized by headaches, pain and tenderness of 
the sinuses, and purulent discharge or crusting after 
repeated surgeries.  

3.  Tinnitus is currently assigned the highest schedular 
rating.  

4.  Left ear hearing acuity is at Level VII, while the 
nonservice-connected right ear hearing acuity is at Level 
VIII.  

5.  The appellant's hemorrhoidal disorder is manifested by 
external tags and a posterior anal fissure.  

6.  Residuals of a left radius fracture are manifested by 
degenerative joint disease and limitation of motion.  

7.  Residuals of a right carponavicular bone fracture are 
manifested by degenerative joint disease and limitation of 
motion.  

8.  Residuals of a tonsillectomy do not result in reduction 
of forced expiratory volume in one second (FEV-1), aphonia, 
or hoarseness.  

9.  The scar on the left cheek is not shown to be tender, 
painful, ulcerative, or functionally impairing, and is not 
more than slightly disfiguring.  

10.  The scar on the lower lip is not shown to be tender, 
painful, ulcerative, or more than slightly disfiguring, but 
does result in slight functional impairment in that there is 
some drying of the moist membrane, some scaling to the skin 
on the dry portion of the lower lip, and decreased sensation 
that causes the appellant to occasionally bite his lip.  


CONCLUSIONS OF LAW

1.  A rating greater than 50 percent for anxiety with 
depression is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (2000).  

2.  The criteria for a 50 percent rating for sinusitis with 
rhinitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 6513 (2000).  

3.  A rating greater than 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b)  (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 6260 (2000).  

4.  A compensable rating for left ear sensorineural hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6100 (2000).  

5.  The criteria for a 20 percent rating for hemorrhoids are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 7336 (2000).  

6.  The criteria for a 10 percent rating for residuals of a 
left radius fracture are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 
5212, 5215 (2000).  

7.  The criteria for a 10 percent rating for residuals of a 
right carponavicular bone fracture are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010, 5215 (2000).  

8.  A compensable rating for residuals of a tonsillectomy is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 6520 (2000).  

9.  A compensable rating for a scar on the left cheek is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 7800, 7803, 7804 (2000).  

10.  The criteria for a 10 percent rating for a scar on the 
lower lip are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 7800, 7803, 7804, 7805 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his service-connected 
disabilities, which consist of anxiety with depression, 
sinusitis with rhinitis, tinnitus, left ear sensorineural 
hearing loss, hemorrhoids, residuals of a left radius 
fracture, residuals of a right carponavicular bone fracture, 
residuals of a tonsillectomy, and scars on the left cheek and 
lower lip, are more severely disabling than currently 
evaluated, thereby warranting higher ratings for each.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), redefined the obligations 
of VA with respect to the duty to assist.  Regarding the 
appellant's claims for increased ratings for his service-
connected disabilities, the Board finds that he was provided 
sufficient assistance by VA as a result of the following: VA 
examinations were performed in May 1999; the October 1999 and 
February 2000 Statements of the Case, along with the December 
1999 Supplemental Statement of the Case, informed him of what 
evidence was needed to demonstrate that his disabilities 
warranted higher ratings; and he was provided ample 
opportunity and time to submit evidence.  The Board also 
notes that the appellant did not elect to present testimony 
at a personal hearing, nor has he indicated the existence of 
any additional evidence that might be pertinent to the 
claims.  Therefore, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent evaluation when there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

I.  Anxiety with Depression

The appellant asserts that his anxiety with depression has 
worsened to the point that he can no longer stand to be 
around other people, he suffers from severe depression and 
panic attacks, and he easily loses track of time and forgets 
to finish things around the house.  He argues that his 
psychiatric disorder should be rated at least 50 percent 
disabling.  

Service medical records show that the appellant was treated 
in 1949 and 1950 for anxiety reaction.  

Psychiatric evaluation at a June 1963 VA examination revealed 
complaints of occipital headaches for years, soreness in the 
anterior chest area, pounding of the heart, aching in the 
shoulders, arms, and legs, nervousness that caused him to 
break out in a rash, restlessness, tension, and diarrhea at 
times.  He had no hallucinations or delusions, and was not 
psychotic.  The diagnosis was mild anxiety reaction, which 
was also the diagnosis at a June 1968 VA psychiatric 
examination.  

At a May 1979 VA psychiatric examination, the appellant's 
mood and affect were found to be moderately depressed, he 
indicated he felt he might be better off dead, and there was 
evidence of mild to moderate anxiety with tremulousness in 
his voice and upper extremities.  The impression was that the 
appellant had a depressive neurosis with mixed symptoms of 
chronic, moderately severe anxiety.  

A March 1982 VA psychiatric examination report indicated that 
the appellant had mild anxiety that did not interfere with 
work.  He had a brief period of VA hospitalization in March 
and April 1987 for psychiatric treatment.  

A June 1987 VA psychiatric examination report noted that the 
appellant had no suicidal or homicidal ideation, flight of 
ideas, looseness of associations, or speech impairment.  He 
had an euthymic mood, a blunted affect, and impaired recent 
and remote memory.  He was oriented in three spheres.  The 
diagnosis was recurring major depression with psychotic 
features.  

Medical records from A. C. Bishop, M.D., show that the 
appellant received psychiatric treatment in 1998 and 1999 for 
problems with anxiousness and restlessness, and that he 
indicated he preferred to stay in his room.  A diagnosis of 
major depression without psychosis was reported.  An April 
1999 statement from Dr. Bishop indicated that the appellant 
had poor medication tolerance, that he had ongoing confused 
thinking of an unclear etiology, and that after seeing him 
for a year it was clear that he was totally and completely 
disabled.  

The appellant underwent a VA psychiatric examination in May 
1999.  He gave a history of VA psychiatric treatment from 
1963 to 1998, intermittent treatment by a private 
psychiatrist, treatment at a VA hospital psychiatry ward in 
1987, six months of treatment at Forest Mental Health Center 
two years before, psychiatric treatment at least once a month 
for the past year by Dr. Bishop, and continued, intermittent 
visits to family physicians as an outpatient, with the last 
visit occurring one year before.  The appellant reported that 
current medications included Zoloft and "another nerve 
medicine".  He stated that he had not been out of his room in 
the past year, that he was depressed all the time, and that 
he felt someone was out to get him.  He admitted to a remote 
history of auditory hallucinations, which he described as 
"voices after me, going to get me" in the remote past and a 
remote history of homicidal thoughts, but denied attempts to 
harm others and denied recent thoughts of homicide.  He 
described suicide attempts in the remote past such as using a 
shotgun but missing and trying to saw a tree down so that it 
would fall on him but not having the tree fall over.  He 
stated that he had experienced serious suicidal thoughts as 
recently as several months ago.  He denied plans to harm 
himself at the present and reported that he was doing a 
little bit better since seeing Dr. Bishop.  He denied a 
history of drug, alcohol abuse or arrests, head injury, 
stroke, or seizure.  When asked to describe his sleep, he 
reported that he never sleeps.  He indicated that his 
appetite was diminished and that his weight was variable.  It 
was noted that he married in 1942, fathered three children, 
and lived with his wife.  He indicated that his last 
employment was in 1974 with the Jackson Police Department 
communications, where he left after thirteen years because he 
was nervous and had thyroid trouble and a heart attack.  

The May 1999 VA psychiatric evaluation revealed that the 
appellant was well-developed, well-nourished, appropriately 
dressed, and adequately groomed.  He did not demonstrate 
unusual motor activity.  Speech was spontaneous, fluent, and 
without flight of ideas or looseness of association.  Mood 
was somewhat depressed and suspicious, as was his affect.  He 
denied hallucinations and homicide/suicide thoughts and 
expressed no identifiable delusions.  He was precisely 
oriented to person, place, situation and time.  Remote and 
recent memory were adequate, while immediate recall was poor.  
He was estimated to be of low-average intelligence.  Judgment 
to avoid common danger was adequate, as was abstract ability.  
Insight was fair.  The diagnosis was schizoaffective 
disorder, with a Global Assessment of Functioning (GAF) of 
55. 

Service connection was granted for anxiety with depression by 
a July 1963 rating decision, and a 10 rating was assigned 
under Diagnostic Code 9400 from August 1, 1962.  A July 1979 
rating decision assigned a 30 percent rating for the anxiety 
disorder, effective March 19, 1979.  An April 1982 rating 
decision reduced the rating to 10 percent, effective July 1, 
1982.  An August 1987 rating decision assigned a 30 percent 
rating from May 1, 1987.  A September 1999 rating decision 
assigned a 50 percent rating, effective April 28, 1999.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when anxiety results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

While the appellant is shown to have difficulty with social 
and industrial functioning, as evidenced by depression, 
suicidal thoughts, paranoia, and his desire to keep to 
himself, he does not meet more than a few of the criteria 
that would show that his psychiatric disorder more nearly 
approximates severity of social and industrial impairment 
that would warrant the grant of a rating greater than the 
currently assigned 50 percent.  The clinical findings do not 
show that his occupational and social impairment is due to 
the following symptoms: obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or an inability to 
establish and maintain effective relationships.  Furthermore, 
his GAF of 55 at the May 1999 VA psychiatric examination 
corresponds to moderate symptoms or moderate difficulty in 
social and occupational functioning.  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-IV).  
Therefore, the Board is unable to identify a basis to grant a 
higher rating for the appellant's anxiety with depression.  

II.  Sinusitis with Rhinitis

The appellant asserts that his sinusitis disorder causes 
crusting around the nose which is painful and sore to the 
touch.  He claims that while he takes medications, including 
antibiotics for the condition he still experiences headaches 
and severe drainage of his sinuses, and that the drainage 
causes a constantly sore throat.  

Service medical records show that the appellant was treated 
in 1949 and 1950 for sinusitis with rhinitis, and was seen 
between 1958 and 1960 for treatment of a severe degree of 
nasal congestion with frequent sinusitis attacks.  

Sinus X-rays at the June 1963 VA medical examination revealed 
clouding of the left frontal sinus, slight haziness of the 
ethmoid on both sides, and some polypoid thickening of the 
mucous membrane in the right antrum.  

A March 1982 VA medical examination revealed moderate 
thickening of the nasal mucosa and turbinates with some 
exudate bilaterally but no tenderness to percussion of the 
sinuses, and mild to moderate irritation at the posterior 
pharynx with some lymphoid hypertrophy on the left.  

The appellant underwent private nasal surgery in September 
1985 that consisted of revision of septal reconstruction, 
bilateral nasal antral windows, and removal of nasal polyps 
on the right side.  

At a December 1987 VA medical examination, the appellant was 
reported to have chronic rhinitis and recurring sinusitis 
that was not currently present.  

The appellant underwent sinus surgery again in March 1991 
that involved functional endoscopic sinus surgery with 
marsupialization of nasopharyngeal mass and nasal 
polypectomy.  

Private medical records show that the appellant was 
hospitalized in August 1995 with complaints of a bad smell in 
his nose, a history of persistent sinusitis, and purulent, 
postnasal discharge with associated sore throats, as well as 
periorbital pain.  There were no complaints of anterior 
rhinorrhea, cough, pneumonia, asthma, nasal trauma, 
epistaxis, or use of over-the-counter nasal spray.  Nasal 
surgery was performed that consisted of bilateral functional 
endoscopic sinus surgery and bilateral excision of concha 
bullosa.  

VA medical records dated from 1988 to 1996 show that the 
appellant was treated on several occasions for 
rhinitis/sinusitis manifested by crusting and drainage.  
Mucosal thickening was seen on CT scan of the sinuses.   

In May 1996, A. W. Britt, M.D., reviewed axial and coronal CT 
scans of the paranasal sinuses and reported the following 
findings: defects in the medial walls of both maxillary 
sinuses that were compatible with previous surgery; a minimal 
amount of mucosal thickening and fluid in the right maxillary 
antrum; several areas of increased density in the anterior 
ethmoid air cells although the majority of the ethmoid cells 
appeared to be clean; and no evidence of disease in the 
frontal or sphenoid sinuses.  The impression was previous 
surgery with defects in the medial walls of the maxillary 
sinuses, minimal amount of fluid in the right maxillary sinus 
with clouding of several anterior ethmoid air cells, 
otherwise a negative examination.  

At a May 1999 VA nose and sinus examination, the appellant 
gave a history of chronic, recurrent sinusitis with three 
previous surgeries, and he reported the following current 
symptoms: a constantly stopped up nose for which medication 
was not helping; a strange taste to food as well as water; 
anterior and posterior drainage; chronic, recurrent, frontal 
headaches associated with exacerbations of his sinuses; and 
occasional fever, which requires antibiotics for acute flare 
ups that occur two or three times yearly.  Sinus X-rays 
showed evidence of prior surgery as well as membrane 
thickening from old sinusitis and evidence of a right 
maxillary sinus polyp.  The diagnosis was chronic sinusitis.  

Service connection was granted for sinusitis with rhinitis by 
the July 1963 rating decision, and a noncompensable rating 
was assigned under Diagnostic Code 6513 from August 1, 1962.  
The April 1982 rating decision assigned a 10 percent rating, 
effective February 10, 1982.  

Under the general rating formula for respiratory disorders , 
a 50 percent rating is assigned for the various forms of 
sinusitis following radical surgery with chronic 
osteomyelitis, or when there is near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries; a 30 percent rating is assigned when there are 
three or more incapacitating episodes per year of sinusitis, 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or when there are more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; and a 10 percent 
rating is assigned when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or when there are 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; and a noncompensable rating is 
assigned when sinusitis is detected by X-ray only.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514.  

Based on the findings and history provided by the appellant 
at the recent May 1999 VA examination, which document 
anterior and posterior drainage, chronic, recurrent, frontal 
headaches associated with exacerbations of his sinuses, and 
occasional fever, which requires antibiotics for acute flare 
ups that occur two or three times yearly, the Board finds 
that the appellant's sinus disorder more nearly approximates 
the criteria for a 50 percent rating under Diagnostic Code 
6513  because the evidence indicates that he experiences near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting, and he has undergone multiple surgeries for his 
sinusitis with rhinitis.  

III.  Tinnitus

The appellant contends that the 10 percent disability rating 
currently assigned for his tinnitus does not adequately 
compensate him for the disability he experiences as a result 
of the constant ringing in his ears, which he claims 
interferes with the proper operation of his hearing aids and 
prevents him from sleeping at night.  

A June 1987 VA ear examination noted that the appellant 
complained of continuous, moderate tinnitus.  A subsequent VA 
ears and nose examination in December 1987 indicated that the 
appellant reported loud and continuous tinnitus.  

At a May 1999 VA audiological examination, the appellant 
complained of constant, longstanding, bilateral tinnitus, 
which did not interfere with activities of daily living.  

The August 1987 rating decision granted service connection 
for tinnitus and assigned a 10 percent rating under 
Diagnostic Code 6260 from April 17, 1986.  

Recurrent tinnitus is assigned a 10 percent evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6260.  Because the 
appellant's tinnitus is assigned the highest schedular 
rating, the Board is unable to identify a basis to grant a 
higher rating for the disorder.  

IV.  Defective Hearing in the Left Ear

The appellant argues that the high frequency sensorineural 
hearing loss in his left ear has worsened over the years.  
His service medical records reveal audiometric findings that 
demonstrated the presence of defective hearing in the left 
ear.  

VA audiological evaluations in July 1984, November 1985, and 
June 1987 indicated that findings revealed mild to severe 
bilateral sensorineural hearing loss.  The December 1987 VA 
examination diagnosed severe bilateral sensorineural hearing 
loss.  

At the May 1999 VA audiological examination, the audiologist 
noted that previous audiograms since 1993 had shown mild to 
moderate bilateral sensorineural hearing loss.  Clinical 
findings revealed that decibel losses for the frequencies at 
1000, 2000, 3000, and 4000 Hertz in the left ear were 55, 75, 
70, 70, respectively, for an average decibel loss of 68, and 
that speech recognition ability in the left ear was 
60 percent correct.  Those findings indicated a Level VII 
hearing acuity in the left ear.  An average decibel loss of 
66 and a speech recognition ability of 56 percent in the 
right ear showed Level VIII hearing acuity in that ear.  The 
diagnosis was mild to severe bilateral sensorineural hearing 
loss with poor word recognition.  It was recommended that the 
appellant undergo hearing aid evaluation for new hearing aids 
due to the change in his hearing.  

Service connection was granted for left ear hearing loss by a 
September 1985 Board decision, which determined that a 
September 1983 rating decision had been clearly and 
unmistakably erroneous in denying service connection for the 
disorder.  A January 1986 rating decision implemented the 
Board's decision, assigning a noncompensable rating under 
Diagnostic Code 6294 (now 6100) from July 12, 1983.  

VA law and regulations provide that where service connection 
has been granted for defective hearing involving only one 
ear, and total deafness is present in the other ear as a 
result of nonservice-connected disability not the result of 
the veteran's own willful misconduct, a compensable 
evaluation is possible.  38 U.S.C.A. § 1160(a).  In 
situations where service connection has been granted only for 
defective hearing involving one ear, and total deafness is 
not present in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 and 6101.  However, because the evidence presented does 
not demonstrate that the appellant's hearing acuity 
associated with his service-connected sensorineural hearing 
loss in the left ear is worse than Level VII, the Board is 
unable to identify a basis to grant a compensable rating for 
the disorder.  

V.  Hemorrhoids

Service medical records show that the appellant was treated 
for internal hemorrhoids in April 1960 and again in June 
1960.  He was also treated for hemorrhoids in 1961.  

Evaluation of the appellant's digestive system at the June 
1963 VA examination revealed external hemorrhoids without 
signs of inflammation, ulceration, thrombosis, anal leakage, 
fissures, or prolapse.  Subsequently dated postservice 
medical evidence showed the following findings: a small skin 
tag at six o'clock at the June 1987 VA examination; external 
hemorrhoids at the December 1987 VA examination; and external 
hemorrhoid tags noted on a January 1990 private outpatient 
record.  

The appellant was hospitalized in April 1999 with diagnoses 
of chronic posterior anal fissure and levator syndrome.  
Examination of the rectum revealed tenderness in the 
posterior anal canal from the fissure and pain on 
manipulation of the levator muscles.  Anoscopic examination 
revealed second degree hemorrhoids and anal scarring.  He 
subsequently underwent anoplasty and proctosigmoidoscopy for 
severe anal stenosis.  The May 1999 VA examination noted that 
the appellant was "two weeks" post hemorrhoid surgery.  

Service connection was granted for hemorrhoids by the 
September 1983 rating decision, and a noncompensable 
evaluation was assigned under Diagnostic Code 7336 from July 
12, 1983.  

When either internal or external hemorrhoids are associated 
with persistent bleeding and secondary anemia, or with 
fissures, a 20 percent evaluation is assigned.  If the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent evaluation is assigned.  For mild or moderate 
hemorrhoids, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.114, Diagnostic Code 7336.  As the clinical 
evidence demonstrates that the appellant has had external 
hemorrhoids on several occasions since service and has been 
treated for a posterior anal fissure, the Board finds that a 
20 percent rating is warranted for his hemorrhoidal 
condition.  

VI.  Residuals of a Left Radius Fracture

Service medical records show that the appellant sustained a 
simple fracture of the lower third of the left radius in May 
1950.  

Evaluation of the left wrist at the June 1963 VA medical 
examination revealed that it appeared to be well healed, as 
there was good alignment of the left radius and ulnar bones, 
with no impairment of function of the left elbow or wrist.  

The appellant complained of pain in his wrists at a June 1987 
VA medical examination.  Evaluation revealed that there was 
no loss of motion or fine coordination in the left hand, as 
dorsiflexion was to 70 degrees, palmar flexion was to 70 
degrees, ulnar deviation was to 35-40 degrees, and radial 
deviation was to 10-15 degrees.  There was no deviation at 
rest, nor was there any pain, point tenderness, or erythema.  

The December 1987 VA examination revealed that ranges of 
motion for the left wrist were as follows: dorsiflexion- 55 
degrees; palmar flexion-65 degrees; ulnar deviation- 20 
degrees; and radial deviation- 10 degrees.  Left hand grip 
was considered fair, and the appellant was just able to raise 
his weight on his hands from a sitting position while 
complaining bitterly.  He stated that he could not do a push-
up.  The impression was a history of fracture of both wrists 
with good function now and no evidence of rheumatoid 
arthritis but minimal objective evidence of osteoarthritis.  

At a May 1999 VA joints examination, the appellant complained 
of pain as well as soreness in the wrists with limited use of 
the hands secondary to the pain which he controlled with 
over-the-counter medication.  While there was no swelling of 
the left wrist noted, there was tenderness around the left 
wrist joint, and strength was 4/5, primarily secondary to 
associated pain.  An X-ray of the wrist revealed that the 
bony structures were somewhat demineralized and that there 
was minimal narrowing of the radiocarpal joints which 
suggested early degenerative arthritis.  The diagnosis was 
degenerative joint disease of both wrists, secondary to old 
trauma.  Range of motion testing of the wrists revealed the 
following findings for the left wrist:  flexion was from 0 to 
40 degrees; extension was from 0 to 28 degrees; alleviation 
was from 0 to 18 degrees; radial deviation was from 0 to 10 
degrees; supination was from 0 to 20 degrees; and pronation 
was from 0 to 15 degrees.  The assessment was very limited 
range of motion.  

Service connection was granted for residuals of a left radius 
fracture by an October 1963 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
5212 from March 26, 1963.  

For radius impairment manifested by nonunion in the lower 
half, with false movement, the following ratings are 
assigned: 40 percent for the major wrist and 30 percent for 
the minor wrist when there is loss of bone substance (1 inch 
(2.5 cm.) or  more) and marked deformity; 30 percent for the 
major wrist and 20 percent for the minor wrist without loss 
of bone substance or deformity.   When impairment of a radius 
is manifested by nonunion in the upper half, a 20 percent 
rating is assigned.  When impairment of a radius is 
manifested by malunion with bad alignment, a 10 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  
Because the neither nonunion nor malunion is shown in the 
appellant's left wrist, a compensable rating is not warranted 
under Diagnostic Code 5212.  

The Board has also considered whether a compensable rating 
may granted for the appellant's left wrist disability on the 
basis of limitation of motion.  Normal range of motion of a 
wrist is as follows: palmar flexion- 80 degrees; dorsiflexion 
(extension)- 70 degrees; supination- 85 degrees; pronation- 
80 degrees; ulnar deviation- 45 degrees; and radial 
deviation- 20 degrees.  38 C.F.R. § 4.71, Plate I.  When 
limitation of motion in a wrist is manifested by palmar 
flexion limited in line with the forearm or by dorsiflexion 
less than 15 degrees, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

While the appellant is shown to have limitation of motion 
associated with his left wrist disability, such limitation 
does not satisfy the criteria for a compensable rating under 
Diagnostic Code 5215.  However, because there is X-ray 
evidence of degenerative joint disease in the wrist, then 
that finding coupled with the limitation of motion entitles 
the appellant to a 10 percent rating for his residuals of a 
left radius fracture under Diagnostic Code 5003.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as well as to 38 C.F.R. § 4.59.  
See DeLuca supra.  However, while the appellant complains of 
pain and weakness in his left wrist, the Board does not find 
that such pain and weakness has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation granted by this decision.  The evidence indicates 
that the range of motion and grip in the wrist are fair, and 
there is no evidence of nonunion or malunion of the wrist.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's left wrist 
disability on the basis of functional disability.  

VII.  Residuals of a Right Carponavicular Bone Fracture

Service medical records show that the appellant was treated 
for a fracture of the right carponavicular bone in May 1950.  

Musculoskeletal evaluation of the right wrist at the June 
1963 VA examination revealed full motion without limitations 
or pain, no palpable periarticular swelling or tenderness 
about the wrist bones, and good right hand grip, grasp, fist-
making, and muscle power.  The appellant was able to perform 
fine and coarse movements with all fingers on the right hand.  
The examiner indicated that the wrist was well healed.  

The December 1987 VA examination revealed that ranges of 
motion for the right wrist were as follows: dorsiflexion- 65 
degrees; palmar flexion-50 degrees; ulnar deviation- 20 
degrees; and radial deviation- 15 degrees.  Right hand grip 
was considered fair, and the appellant was just able to raise 
his weight on his hands from a sitting position while 
complaining bitterly.  He stated that he could not do a push-
up.  The impression was a history of fracture of both wrists 
with good function now and no evidence of rheumatoid 
arthritis but minimal objective evidence of osteoarthritis.  

As reported above, the appellant complained of pain in both 
wrists at the May 1999 VA joints examination.  Tenderness was 
noted around the right wrist joint, and strength was 4/5, 
primarily secondary to associated pain.  An X-ray of the 
wrist revealed that the bony structures were somewhat 
demineralized and that there was minimal narrowing of the 
radiocarpal joints which suggested early degenerative 
arthritis.  The diagnosis was degenerative joint disease of 
both wrists, secondary to old trauma.  It was noted that the 
appellant was right handed.  Range of motion testing of the 
wrists revealed the following findings for the right wrist:  
flexion was from 0 to 45 degrees; extension was from 0 to 30 
degrees; ulnar deviation was from 0 to 10 degrees; radial 
deviation was from 0 to 12 degrees; supination was from 0 to 
60 degrees; and pronation was from 0 to 50 degrees.  The 
assessment was very limited range of motion.  

Service connection was granted for residuals of a right 
carponavicular bone fracture by the July 1963 rating 
decision, and a noncompensable evaluation was assigned under 
Diagnostic Code 5215 from August 1, 1962.  

Normal range of motion of a wrist is as follows: palmar 
flexion- 80 degrees; dorsiflexion (extension)- 70 degrees; 
supination- 85 degrees; pronation- 80 degrees; ulnar 
deviation- 45 degrees; and radial deviation- 20 degrees.  
38 C.F.R. § 4.71, Plate I.  When limitation of motion in a 
wrist is manifested by palmar flexion limited in line with 
the forearm or by dorsiflexion less than 15 degrees, a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

While the appellant is shown to have limitation of motion 
associated with his right wrist disability, such limitation 
does not satisfy the criteria for a compensable rating under 
Diagnostic Code 5215.  However, the X-ray evidence of 
degenerative joint disease in the right wrist coupled with 
the limitation of motion shown on range of motion testing 
entitles the appellant to a 10 percent rating for his 
residuals of a right carponavicular bone fracture under 
Diagnostic Code 5003.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as well as to 38 C.F.R. § 4.59.  
See DeLuca supra.  However, while the appellant complains of 
pain and weakness in his right wrist, the Board does not find 
that such pain and weakness has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation granted by this decision.  The evidence indicates 
that the range of motion and grip in the wrist are fair and 
there is no evidence of nonunion or malunion of the wrist.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's right wrist 
disability on the basis of functional disability.  

VIII.  Residuals of a Tonsillectomy

The appellant claims that since having his tonsils removed in 
service he has been plagued by sore throats and redness, has 
not been able to eat anything hot or cold because it burns 
his throat, and has been prevented from enjoying foods he 
loves, especially sweets.  

Service medical records show treatment on several occasions 
for tonsillitis and hypertrophied tonsils.  A tonsillectomy 
was performed in 1960, and a March 1960 examination report 
noted that there had been no complications or sequelae.  

Postservice medical records show no complaints related to 
residuals of a tonsillectomy, and the May 1999 VA examination 
noted that the appellant stated that he had not had any 
problems from his tonsillectomy performed in service, and 
that there was no evidence of recurrent tonsillar tissue.  

Service connection was granted for residuals of a 
tonsillectomy by an April 1989 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
6520 from September 25, 1987.  

Stenosis of the larynx, including residuals of laryngeal 
trauma (unilateral or bilateral) is assigned the following 
ratings: 100 percent when forced expiratory volume in one 
second (FEV-1) is less than 40 percent of predicted value, 
with Flow-Volume Loop compatible with upper airway 
obstruction, or there is a permanent tracheostomy; 60 percent 
when FEV-1 is 40 to 55 percent of predicted, with Flow-Volume 
Loop compatible with upper airway obstruction; 30 percent if 
FEV-1 is 56 to 70 percent of predicted, with Flow-Volume Loop 
compatible with upper airway obstruction; and 10 percent when 
FEV-1 is 71 to 80 percent of predicted, with Flow-Volume Loop 
compatible with upper airway obstruction.  38 C.F.R. § 4.97, 
Diagnostic Code 6520,  Note: The condition may be evaluated 
as aphonia under Diagnostic Code 6519.  

Complete organic aphonia is assigned a 100 percent rating 
(and reviewed for entitlement to special monthly 
compensation) when there is constant inability to communicate 
by speech.  When there is a constant inability to speak above 
a whisper, a 60 percent rating is assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6519.  Note: Incomplete aphonia is 
evaluated as chronic laryngitis under Diagnostic Code 6516.  

Chronic laryngitis manifested by hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy is assigned a 30 rating.  When 
the hoarseness is manifested by inflammation of cords or 
mucous membrane, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  

Because the evidence in this case does not demonstrate that 
the appellant has tonsillectomy residuals that result in 
reduction of forced expiratory volume in one second (FEV-1), 
aphonia, or hoarseness, the Board is unable to identify a 
basis to grant a compensable rating for residuals of a 
tonsillectomy.  

IX.  Scars on the Left Cheek and Lower Lip

The appellant contends that the scar on his left cheek is 
sometimes sore to the touch, and becomes irritated, causing 
the inside of his cheek and lip to become sore, and resulting 
in pain when he brushes his teeth.  

Service medical records show that the appellant sustained 
multiple lacerations in a 1950 motor vehicle accident.  

Evaluation of the face at the December 1987 VA medical 
examination revealed a very vague one centimeter linear scar 
on the left cheek and a vague two centimeter scar on the 
lower lip.  Color photographs on the appellant's face were 
associated with the examination report.  

The May 1999 VA nose and sinus examination revealed scars of 
the cheeks that were very difficult to discern, secondary to 
being in the fold of the skin of the cheeks, which were of no 
problem.  A medial scar was seen on the mucous membranes of 
the lower lip extending up into the dry membranes of the lip, 
and there was evidence of some drying of the moist membranes 
of the lower lip with some scaling to the skin on the dry 
portion of the lower lip and decreased sensation in the lip, 
interiorly as well as exteriorly.  The appellant stated that 
the decreased sensation caused problems with occasional 
biting of the lip.  The impression was facial and lip scars, 
with decreased sensation and dryness involving the lower lip.  

Service connection was granted for scars of the left cheek 
and lower lip by the April 1989 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
7800 from September 25, 1987.  

Scars on the head, face, or neck are assigned a 50 percent 
evaluation when there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  When there is severe disfigurement 
associated with scars on the head, face, or neck, especially 
if a marked and unsightly deformity of the eyelids, lips, or 
auricles is produced, a 30 percent evaluation is assigned.  
If head, facial, or neck scars are productive of moderate 
disfigurement, a 10 percent rating is assigned.  For slightly 
disfiguring scars on the head, face, or neck, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar when it is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or when it is 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars may also be rated under Diagnostic Code 
7805 as for limitation of function of the body part affected.  

While the left cheek and lower lip scars are not shown to be 
tender, painful, ulcerative, or more than slightly 
disfiguring, and the left cheek scar is not functionally 
impairing, the lower lip scar does result in slight 
functional impairment in that there is some drying of the 
moist membrane, some scaling to the skin on the dry portion 
of the lower lip, and decreased sensation that causes him to 
occasionally bite his lip.  Therefore, the Board finds that a 
compensable rating is not warranted for the left cheek scar.  
However, the Board concludes that the lower lip scar is 
productive of slight functional impairment that warrants a 10 
percent rating under Diagnostic Code 7805.  



ORDER

Increased ratings are denied for anxiety with depression, 
tinnitus, defective hearing in the left ear, postoperative 
residuals of a tonsillectomy, and a scar on the left cheek.  

A 50 percent is granted for sinusitis with rhinitis, subject 
to the law and regulations governing the award of VA monetary 
benefits.  

A 20 percent rating is granted for hemorrhoids, subject to 
the law and regulations governing the award of VA monetary 
benefits.  

A 10 percent rating is granted for residuals of a left radius 
fracture, subject to the law and regulations governing the 
award of VA monetary benefits.  

A 10 percent rating is granted for residuals of a right 
carponavicular bone fracture, subject to the law and 
regulations governing the award of VA monetary benefits.  

A 10 percent rating is granted for a lower lip scar, subject 
to the law and regulations governing the award of VA monetary 
benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

